DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes that no Information Disclosure Statement (IDS) was submitted. Accordingly, no Information Disclosure Statement is being considered by the examiner. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/878,217, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims in the instant application, in Independent claims 1 and 10, refer to counting the number of heads in a digital image and confirming the number of human faces based thereon. However, this content only finds support in Figures 5 and 6 and the description of said figures, which were added in the instant application and are not found in the parent application (i.e., 15/878,217).
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al. (Pub. #: US 2014/0180773 A1) in view of Liao et al. (Pub. #: CN 112560557 A).
Claims 1 and 10:
These claims are analogous with different representative embodiments; claim 1 is a method embodiment and claim 10 is a system embodiment. Zafiroglu teaches a computer system with computer-readable media in at least 0080 and 0081 for performing the steps:
A method of verifying commuter rewards based upon vehicle occupancy, comprising: 
(Zafiroglu: Figure 3, 0011-0014, 0016, 0022)
establishing communication between a server and one or more mobile devices; 
(Zafiroglu: 0033-0035, 0037)
capturing a digital image including multiple human faces utilizing a single image capture device; 
(Zafiroglu: 0029-0032)

determining if a pre-set condition or threshold has been met; triggering the award of an incentive or reward based upon at least one pre-set condition and/or threshold; and delivering said incentive or reward from the server to said one or more mobile devices for access and use of the owner of any one of said one or more mobile devices.
(Zafiroglu teaches presenting "an incentive payment, rewards points or other monetary rewards" based upon the occupancy information of a vehicle and transmitting the information in at least 0048 and 0069-0071. Zafiroglu teaches verifying the occupancy reported by other sensors by utilizing an "imaging device to support or reject the occupancy indicated" in at least 0018 and 0031 and that this information "may be transmitted to any other device" teaches that the camera may be associated with a mobile device of a user. Zafiroglu teaches that his detection can be triggered at a particular location by teaching the use of the system in determining tolls via "checkpoints" in at least 0025-0027 and in response to pre-determined conditions in at least 0025.)
As for, "applying a count algorithm to count the number of human heads in said digital image;  confirming the number of actual human faces at least in part from the determined number of human heads;": Zafiroglu does not appear to specify counting the number of human heads in an image and confirming human faces based on the number of heads. However, Liao teaches a system that captures an image in a vehicle such as a bus in at least the second paragraph on page 17 and that uses a head detection algorithm to identify and count heads in the image as taught in the last two paragraphs of page 15 and the first paragraph of page 16. Liao further teaches the use of a face detection method that depends upon the human head detection in the final 3 complete paragraphs of page 19 and in Figure 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rewards based on a detected occupancy of a vehicle using images system of Zafiroglu with the number detection and face verification technique of Liao. Motivation to combine the two references comes from the desire to lower the detection cost and increase the detection precision of a person detection system (Liao: second paragraph of page 15).
Claims 2 and 11:
where the single digital image is either a photograph or an image sent to the server by said image capture device.
(Zafiroglu: 0029-0032, 0037)
Claims 3 and 12:

Zafiroglu does not appear to specify counting the number of human heads in an image without computing a facial signature. However, Liao teaches a system that captures an image in an elevator that uses a head detection algorithm to identify and count heads in the image as taught in the last two paragraphs of page 15 and the first paragraph of page 16. Liao further teaches the use of a face detection method that depends upon the human head detection in the final 3 complete paragraphs of page 19 and in Figure 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rewards based on a detected occupancy of a vehicle using images system of Zafiroglu with the number detection and face verification technique of Liao. Motivation to combine the two references comes from the desire to lower the detection cost and increase the detection precision of a person detection system (Liao: second paragraph of page 15).
Claims 5 and 14:
where the determination of said incentive or reward is based at least in part on the vehicle, driver, and/or riders meeting a pre-set threshold condition.
(Zafiroglu: "[0015] In certain embodiments, the incentives provided based on increased vehicle occupancy may be further based on one or more additional parameters relating to operation of a vehicle such as, the example, a time of day during which a vehicle is operated. As a non-limiting example, an increased incentive may be provided based on increased vehicle occupancy during a peak travel period as compared to a non-peak travel period. In this manner, vehicle operators may be incentivized to increase vehicle occupancy during peak travel periods. Further, in certain embodiments, the incentives may include an elimination of a fee altogether or an incentive payment. Referring again to the above non-limiting example, if a vehicle is determined to have a threshold number of occupants ( e.g., three or more) during a peak travel period, a fee ( e.g., a toll amount) typically associated with operation of the vehicle during that time period may be eliminated or an incentive payment may be made to an appropriate entity associated with the vehicle ( e.g., registered owner of the vehicle).", 0019, 0020, 0025, 0046, 0060)
Claim 6:

Zafiroglu does not appear to specify multiple human faces verified by facial image differentiation. Liao further teaches the use of a face detection method that depends upon the human head detection in the final 3 complete paragraphs of page 19 and in Figure 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rewards based on a detected occupancy of a vehicle using images system of Zafiroglu with the number detection and face verification technique of Liao. Motivation to combine the two references comes from the desire to lower the detection cost and increase the detection precision of a person detection system (Liao: second paragraph of page 15).
Claims 9 and 18:
where the single image capture device is a camera.
(Zafiroglu: 0029-0032, 0037, 0040)
Claim 15:

However, Liao teaches a system that captures an image in a vehicle such as a bus in at least the second paragraph on page 17 and that uses a head detection algorithm to identify and count heads in the image as taught in the last two paragraphs of page 15 and the first paragraph of page 16. Liao further teaches the use of a face detection method that depends upon the human head detection in the final 3 complete paragraphs of page 19 and in Figure 7. Liao further specifically mentions that, "The embodiment of the invention can be applied to the specific space with the camera unit, the specific space comprises elevator, subway, bus, supermarket, market and so on". As these images are taken in a public setting they consist of "actual human faces" as claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rewards based on a detected occupancy of a vehicle using images system of Zafiroglu with the number detection and face verification technique of Liao. Motivation to combine the two references comes from the desire to lower the detection cost and increase the detection precision of a person detection system (Liao: second paragraph of page 15).
Claims 4, 7, 8, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al. (Pub. #: US 2014/0180773 A1) in view of Liao et al. (Pub. #: CN 112560557 A) in view of Gleeson-May et al. (Pub. #: US 2018/0012092 A1).
Claims 4 and 13:

Zafiroglu does not appear to specify counting the number of heads using a facial recognition signature. However, Gleeson-May teaches a two pass facial recognition system that first uses an algorithm to identify faces in an image in 0066  including "a projected area of a head region" which are then subsequently "extracting an image segment containing the detected face as the biometric signal" in at least 0067, with the biometric signal then "processed into a user identifier" in at least 0068.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rewards based on a detected occupancy of a vehicle using images system of Zafiroglu with the two-stage facial recognition technique based on identifying head regions using a facial signature as taught by Gleeson-May. Motivation to combine the references come from the desire to positively identify and reward a driver for performing in a desired fashion (Gleeson-May: 0024-0027).
Claims 7 and 16:

Zafiroglu in view of Liao teaches verifying the number of human faces. Zafiroglu does not appear to specify using a trust score based on historical compliance to determine if a verification function needs to be performed. However, Gleeson-May teaches a technique of periodically verifying a user's identity based on a "confidence score" in at least 0069 in a system that uses images to verify faces in at least 0067.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of rewarding a user for car-pooling based on sensor-based presence detection with the technique of reducing the frequency of verification checks based on a user's confidence/trust score as taught by Gleeson-May. Motivation to combine the references come from the desire to positively identify and reward a driver for performing in a desired fashion (Gleeson-May: 0024-0027).
Claims 8 and 17:
where the verification of the number of actual human faces permits delivery of the reward and/or incentive to the one or more users associated with said one or more mobile devices and where the reward and/or incentive is activated for the benefit of said one or more users.
(Zafiroglu teaches presenting "an incentive payment, rewards points or other monetary rewards" based upon the occupancy information of a vehicle and transmitting the information in at least 0048 and 0069-0071. Zafiroglu teaches verifying the occupancy reported by other sensors by utilizing an "imaging device to support or reject the occupancy indicated" in at least 0018 and 0031 and that this information "may be transmitted to any other device" teaches that the camera may be associated with a mobile device of a user. Zafiroglu teaches that his detection can be triggered at a particular location by teaching the use of the system in determining tolls via "checkpoints" in at least 0025-0027 and in response to pre-determined conditions in at least 0025.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688